                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                         CR-11-52-GF-BMM-2

                Plaintiff,
      vs.

MELISSA ANN BARONE,                                       ORDER

                Defendant.

      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on September 12, 2019. (Doc. 244.) The

Defendant waived the 14 day objection period and the right to allocute before the

undersigned at the revocation hearing held September 11, 2019. (Doc. 240.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on September 11, 2019.

(Doc. 240.) The United States accused Ms. Barone (Barone) of violating her

conditions of supervised release by: 1) by using a controlled substance; 2) using
methamphetamine); 3) by failing to report for substance abuse testing; (Doc. 244 at

2.) Russette admitted to allegations 2 and 3 (Doc. 240.) The government did not

attempt to prove alleged violation 1. Judge Johnston found that Barone’s violations

warrant revocation, and recommended a sentence of time served, with no

supervised release to follow. (Doc. 244 at 4.)

      These violations prove serious and warrant revocation of Barone’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 244) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Melissa Ann Barone be

sentenced to a term of time served with no supervised release to follow.

      DATED this 12th day of September, 2019.
